DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I, claims 1-10, in the reply filed on 04/07/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/07/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwayama (US 2011/0180861).
Regarding claim 1, Iwayama discloses, in FIGS. 3-7 and in related text, a layout pattern of a magnetoresistive random access memory (MRAM), comprising: 
a substrate (10) having a first cell region, a second cell region, a third cell region, and a fourth cell region; and 
a diffusion region (12) on the substrate extending through the first cell region, the second cell region, the third cell region, and the fourth cell region, wherein the diffusion region comprises a H-shape (see Iwayama, [0061]-[0079] and annotations of FIGS. 4-6 below). Here, each cell region is considered as including one MTJ and two transistors, as described in paragraph [0010] of the specification of the instant application. Note that in the annotations below, each cell region includes one MTJ 11 and two transistors (each transistor is at a crossing of a word line (gate electrode) and diffusion region 12 in the layout).

    PNG
    media_image1.png
    517
    696
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    558
    631
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    530
    508
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Iwayama, discloses wherein the diffusion region (12) comprises: a first portion extending from the first cell region to the third cell region along a first direction (X direction) on the substrate; a second portion extending from the second cell region to the fourth cell region along the first direction on the substrate; a third portion extending from the first cell region to the second cell region along a second direction (Y direction) for connecting the first portion and the second portion; a fourth portion extending from the third cell region to the fourth cell region along the second direction for connecting the first portion and the second portion (see annotation of FIG. 5 above). The prior art of records, individually or in combination, do not disclose nor teach “a fifth portion extending between the third portion and the fourth portion along the second direction for connecting the first portion and the second portion” in combination with other limitations as recited in claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811